                          Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 1 of 6
 AO 245D (Rev. 09/ 19)     Judgment in a Criminal Case for Revocations
                           Sheet I



                                         UNITED STATES DISTRICT COURT
                                                             Eastern District of Arkansas

             UNITED STATES OF AMERICA                                    )) JUDGMENT IN A CRIMINAL CASE
                                    V.                                   ) (For Revocation of Probation or Supervised Release)
                                                                         )
                         Danny Keith Jeffrey                             )
                                                                         ) Case No. 4:18-cr 317-DPM-1:Asru.s. Dl~J~9T COURT
                                                                                                                            FILED
                                                                                                         ERN D,;:, Tt-.:,CT AR KA NSAS
                                                                         ) USM No. 32047-009
                                                                         )                                 MAY O6 2021
                                                                         )   Darrell F. Brown Jr.
                                                                                                      Defe
THE DEFENDANT:
                                                                                                             By:
•   admitted guilt to violation of condition(s)            _ _ _ __ _ _ _ __ _ of the term of sup;e;:rvVJiSJsi~ ?"bVb1~__:~:-:---
~ was found in violation of condition(s) count(s) Mand., Std . & Spec.                 after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number                 Nature of Violation                                                                Violation Ended
1 (Spec.)                          Failing to pay the special assessment, a Grade C Violation                       12/15/2020

2 (Std. 2)                         Failing to submit monthly reports, a Grade C Violation                           06/30/2020

3 (Spec.)                          Failing to comply with drug treatment, a Grade C Violation                       12/06/2020



       The defendant is sentenced as provided in pages 2 through _ _6__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ __ and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines , restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the comt and United States attorney of material changes m
economic c1rcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 9152                                                      05/05/2021
                                                                                                 Date of Imposition of Judgment
Defendant's Year of Birth:               1985

City and State of Defendant's Residence:                                                               Sigrfci't ure of Judge
Wynne, AR
                                                                             D.P. Marshall Jr.                      United States District Judge
                                                                                                     Name and Title of Judge
                       Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 2 of 6
AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet IA

                                                                               Judgment- Page   _ .=2_    of     6
DEFENDANT: Danny Keith Jeffrey
CASE NUMBER: 4:18-cr 317-DPM-3

                                                   ADDITIONAL VIOLATIONS

                                                                                                         Violation
Violation Number                Nature of Violation                                                      Concluded
4 & 5 (Mand 1 & 2)              Commiting another crime, a Grade A Violation                             07/07/2020
                        Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 3 of 6
AO 245D (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                 Judgment - Page   - ~3-   of   6
DEFENDANT: Danny Keith Jeffrey
CASE NUMBER: 4:18-cr 317-DPM-3


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
None.




     •   The court makes the following recommendations to the Bureau of Prisons:




     •   The defendant is remanded to the custody of the United States Marshal.

     •   The defendant shall surrender to the United States Marshal for this district:

         •    at   --------- •                          a.m.      •    p.m.    on
         D    as notified by the United States Marshal.

     •   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

         •    before 2 p.m. on
         •    as notified by the United States Marshal.
         •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN

I have executed this judgment as follows:




         Defendant delivered on                                                       to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                              By-- - - - - - - - - - - -- -- - - -- --
                                                                                           DEPUTY UNITED ST ATES MARSHAL
                         Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 4 of 6
 AO 2450 (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                          Sheet 3 - Supervised Release
                                                                                                     Judgment- Page   _ 4__   of      6
DEFENDANT: Danny Keith Jeffrey
CASE NUMBER: 4:18-cr 317-DPM-3
                                                         SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

     until 31 December 2022 .




                                                     MANDATORY CONDITIONS
l.     You must not commit another federal, state or local crime.
2.     You must not unlawfully possess a controlled substance.
3.     You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
       imprisonment and at least two periodic drng tests thereafter, as determined by the court.
                 •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                      substance abuse. (check if applicable)
4.      •   You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
5.      l!l You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901 , et seq.)
            as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
            where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      •   You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                        Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 5 of 6
AO 245D (Rev. 09/ 19)    Judgment in a Criminal Case for Revocations
                         Sheet 3A - Supervised Release
                                                                                               Judgment-Page   - ~5-    of       6
DEFENDANT: Danny Keith Jeffrey
CASE NUMBER: 4:18-cr 317-DPM-3

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep infonned, report to the court about, and bring about improvements in your conduct and
condition.

l.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
    your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
    different time frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
    and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
    from the court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
    notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
    officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work foll time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
    from doing so. lfyou do not have full-time employment you must try to find full-time employment, unless the probation
    officer excuses you from doing so. lfyou plan to change where you work or anything about your work (such as your position
    or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the
    probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation
    officer within 72 hours of becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. lfyou know someone has
    been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
    permission of the probation officer.
9.  lfyou are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
    that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
    nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
    without first getting the permission of the court.
12. If the probation officer dete1mines that you pose a risk to another person (including an organization), the probation officer
    may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
    contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further infom1ation regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscom1s.gov.

Defendant's Signature                                                                        Date
                         Case 4:18-cr-00317-DPM Document 224 Filed 05/06/21 Page 6 of 6
  AO 2450 (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                          Sheet 30- Supervised Release
                                                                                           Judgment- Page   _ 6__   of _ _6_ _
  DEFENDANT: Danny Keith Jeffrey
  CASE NUMBER: 4:18-cr 317-DPM-3

                                        SPECIAL CONDITIONS OF SUPERVISION
S 1) Jeffrey must continue to participate in intensive drug treatment under the guidance and supervision of the probation
officer. Jeffrey must also submit to regular and random drug testing. Jeffrey must abstain from using alcohol throughout
the course of treatment.

S2) Jeffrey must continue to reside with his mother, Joyce Jeffrey, in Wynne, Arkansas.

S3) Jeffrey must remain on home detention with electronic monitoring. He may leave home for work, church, medical
appointments, drug or mental-health treatment, court appearances, and any court-ordered or probation obligations
(whether state or federal). The probation officer has discretion to approve other activities that will further the goals of
supervision . To the extent he is able to pay, Jeffrey must contribute to the costs of electronic monitoring.
